DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first VCI" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is dependent on claim 7.
Claim  11 recites the limitation "the select VCI" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Note that the select VCI was introduced in claim 10 but this claim is dependent on claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taghibakhsh (US 2014/0266262)
Regarding claim 1:
Taghibakhsh discloses:
A sensor array comprising a plurality of touch sensitive pixels (paragraph 32, with the array show in, e.g., Fig. 8), each pixel comprising: 
a capacitive sensing electrode for accumulating a charge in response to proximity of a conductive object to be sensed (e.g., paragraph 35); 
a reference capacitor (e.g., Fig. 3: 304) connected in series with the capacitive sensing electrode so that, in response to a control voltage, an indicator voltage is provided at the connection between the reference capacitor and the capacitive sensing electrode to indicate the proximity of the conductive object to be sensed (paragraph 33), 
a sense voltage controlled impedance, VCI, having a control terminal connected so that the impedance of the sense VCI is controlled by the indicator voltage (paragraph 41),
wherein each pixel comprises a reset circuit for setting the control terminal of the sense VCI to a reset voltage selected to tune the sensitivity of the pixels (paragraph 39).
Regarding claim 2:
Taghibakhsh discloses:
wherein a control terminal of the reset circuit is connected to another pixel of the sensor for receiving a reset signal (paragraph 39).
Regarding claim 3:
Taghibakhsh discloses:
wherein the reset circuit comprises a reset VCI wherein a conduction path of the reset VCI is connected between a second plate of the reference capacitor and a reset voltage (as seen in, e.g., Fig. 4a, where the reset transistor 406 is so located).
Regarding claim 4:
Taghibakhsh discloses:
wherein the reset voltage is provided by a reset voltage provider and is based on at least one of: a switch on voltage of the sense VCI; a thickness and/or dielectric constant of a dielectric touch shield of the sensor; and a linear region of operation of the sense VCI (paragraph 33: it is the switch on voltage).
Regarding claim 5:
Taghibakhsh discloses:
wherein the reset circuit comprises a reset VCI wherein a conduction path of the reset VCI is connected between a second plate of the reference capacitor and a first plate of the reference capacitor (Fig. 6).
Regarding claim 6:
Taghibakhsh discloses:
wherein the reset VCI comprises two conduction paths arranged to connect both the first and second plates of the reference capacitor (16) to a reset voltage (as per the embodiment of Fig. 6).
Regarding claim 9:
Taghibakhsh discloses:
wherein a conduction path of the sense VCI connects a reference signal supply to an input of a readout circuit (paragraph 39).
Regarding claims 26-32:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taghibakhsh in view of Ota et al. (US 2009/0273580)
Regarding claim 10:
Taghibakhsh discloses a sensor array as discussed above.
Taghibakhsh does not disclose:
“a select VCI having a conduction path connected in series between the conduction path of the sense VCI and the reference signal supply.”
Ota discloses:
a select VCI having a conduction path connected in series between the conduction path of the sense VCI and the reference signal supply (Fig. 6: 343; paragraph 98).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Taghibakhsh the elements taught by Ota.
The rationale is as follows:
Taghibakhsh and Ota are directed to the same field of art. Ota teaches a select VCI (a selecting transistor) can help pick the appropriate element. This may give better or more options for controlling the array. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 11:
Taghibakhsh in view of Ota discloses:
wherein a control terminal of the select VCI is connected to the control voltage (as can be seen in Ota Fig. 6 it is connected to the gate line).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taghibakhsh in view of Kim et al. (US 2019/0204954)
Regarding claim 25:
Taghibakhsh discloses a sensor array as discussed above.
Taghibakhsh does not disclose:
“wherein the voltage controlled impedances are constructed on a glass or polymer substrate, which substrate separates the capacitive sensing electrode from the object to be sensed.”
Kim discloses:
wherein the voltage controlled impedances are constructed on a glass or polymer substrate, which substrate separates the capacitive sensing electrode from the object to be sensed (e.g., paragraph 72, wherein this substrate is on the outer (touch) surface as can be seen from, e.g., Fig. 22).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Taghibakhsh the elements taught by Kim.
The rationale is as follows:
Taghibakhsh and Kim are directed to the same field of art.
Although Taghibakhsh discloses a base substrate, it does not discuss the outer surface at all. In a similar environment Kim discloses that an outer substrate could be, e.g., glass. One of ordinary skill in the art could have included this with predictable results.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12:
The closest prior art of record, Taghibakhsh, does not teach or suggest wherein each pixel comprises a gate line VCI, and a conduction path of the gate line VCI connects the reference signal supply to the reference capacitor for providing the control voltage. While some of these elements individually may be known – for example, Ota teaches a VCI in the path to the reference signal supply in a slightly different context above – in Taghibakhsh the reference capacitor is not connected to the reference signal supply but instead to the scan line, and so even with these teaching the elements of the claim as a whole (including those of the claims it is dependent on) do not follow. Therefore the combination of subject matter as a whole is allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694